       Case: 3:19-cv-00085-bbc Document #: 29 Filed: 06/23/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
THOMAS THOMAJCIK,
                                                                     ORDER
                            Plaintiff,
                                                                   19-cv-85-bbc
              v.

KARL HOFFMAN AND BRET REYNOLDS,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Thomas Thomajcik’s response to defendants’ motion for summary

judgment was due on May 26, 2020. Because plaintiff did not file a response by that

deadline, I gave him until June 19, 2020 to submit a response and warned him that if he

failed to respond by the new deadline, I would dismiss his case with prejudice under Federal

Rule of Civil Procedure 41 for his failure to prosecute. Dkt. #28. The deadline has passed,

and the court has received nothing from plaintiff. Accordingly, I am dismissing this case

with prejudice for plaintiff’s failure to prosecute. James v. McDonald’s Corp., 417 F.3d 672,

681 (7th Cir. 2005) (“A district court has the authority under Federal Rule of Civil

Procedure 41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).



                                          ORDER

       IT IS ORDERED that plaintiff Thomas Thomajcik’s claims are DISMISSED WITH

PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter

judgment in favor of defendants Karl Hoffman and Bret Reynolds and close this case.



                                              1
Case: 3:19-cv-00085-bbc Document #: 29 Filed: 06/23/20 Page 2 of 2



Entered this 23rd day of June, 2020.

                                 BY THE COURT:

                                 /s/
                                 ________________________
                                 BARBARA B. CRABB
                                 District Judge




                                       2
